Name: Commission Regulation (EC) No 1272/2002 of 12 July 2002 amending the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organisation of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: economic analysis;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1272Commission Regulation (EC) No 1272/2002 of 12 July 2002 amending the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organisation of the market in certain products listed in Annex II to the Treaty Official Journal L 184 , 13/07/2002 P. 0007 - 0013Commission Regulation (EC) No 1272/2002of 12 July 2002amending the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organisation of the market in certain products listed in Annex II to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 2(1) thereof,Whereas:(1) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(3), as last amended by Commission Regulation (EC) No 969/2002(4), contains the Combined Nomenclature currently in force.(2) Some of the codes and descriptions in the Annex to Council Regulation (EEC) No 827/68(5), as last amended by Regulation (EC) No 195/96(6), no longer correspond to those in the Combined Nomenclature. The Annex to Regulation (EEC) No 827/68 should therefore be amended. For ease of readability, the Annex to that Regulation should be replaced by a new, updated Annex.(3) The measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 827/68 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 34, 9.2.1979, p. 2.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 256, 7.9.1987, p. 1.(4) OJ L 149, 7.6.2002, p. 20.(5) OJ L 151, 30.6.1968, p. 16.(6) OJ L 26, 2.2.1996, p. 13.ANNEX"ANNEX>TABLE>".